OPINION — AG — **** CORPORATIONS — TRANSFER OF ASSETS — LIABILITY OF CREDITORS **** IT IS THE GENERAL RULE THAT A CORPORATION IS A DISTINCT LEGAL ENTITY SEPARATE AND APART FROM OTHER ENTITIES. HOWEVER, IF FACTS SURROUNDING AN INTER CORPORATE TRANSFER OF CORPORATE ASSETS DISCLOSE THAT THE TRANSFEROR CORPORATION IS WHOLLY OWNED OR CONTROLLED OR DOMINATED BY THE TRANSFEREE CORPORATION, SO THAT THE TRANSFEROR HAS BECOME A MERE INSTRUMENTALITY OR ADJUNCT OR ALTER EGO OF THE TRANSFEREE, AND THE TRANSFEROR IS OR BECOMES THEREBY INCAPABLE OF MEETING ITS OBLIGATIONS AS THEY MATURE, A COURT MAY LOOK BEYOND THE FORM TO THE SUBSTANCE OF THE MATTER, DISREGARD THE GENERAL RULE AS TO SEPARATE AND DISTINCT LEGAL IDENTITY, AND HOLD THE TRANSFEREE LIABLE TO THE CREDITORS OF THE TRANSFEROR. CITE: 18 O.S. 1961 1.170 [18-1.170](B) (CARL G. ENGLING)